Opinión concurrente y de conformidad emitida por el
Juez Asociado Señor Rafael Alonso Alonso.
En Neptune Packing Corp. v. Wackenhut Corp., 120 D.P.R. 281 (1988), expresamos que las Reglas de Procedi-miento Civil, 32 L.P.R.A. Ap. III, se inspiran en tres (3) valores fundamentales, recogidos en la Regla 1, a saber, justicia, rapidez y economía, que están enmarcados en la norma de buena fe que debe permear la tramitación de toda causa de pedir. Para lograr esos objetivos señalamos que el enfoque del ordenamiento procesal y sustantivo de-bía ser integral, pragmático y creativo, de suerte que con voluntad, sinceridad y acción dichos valores cobraran vida y se convirtieran en vivencias y realidades cotidianas.
Bajo esta perspectiva, los mecanismos procesales dispo-nibles a las partes sólo existen para hacer viable la conse-cusión del derecho sustantivo y los remedios a que son acreedoras, puesto que no debe sobreponerse la forma a la *242sustancia. McCrillis v. Aut. Navieras de P.R., 123 D.P.R. 113 (1989); Pueblo v. Hernández Torres y Barreda, 125 D.P.R. 560 (1990).
Esta concepción amplia sobre los mecanismos procesa-les nos ha permitido reiteradamente resolver que la justi-cia no depende de etiquetas, de suerte que un error de carácter nominal no altera el hecho sustancial y la natura-leza de la cosa. Lo determinante es su esencia y no la in-vocación errónea del remedio. Regla 70 de Procedimiento Civil, 32 L.P.R.A. Ap. III.
Después de todo, son los hechos alegados en la reclama-ción y la prueba que sustenta los mismos lo que determina la causa de acción, y no el nombre que las partes le hayan dado. La función de los tribunales es, pues, conceder el remedio a que tenga derecho una parte de acuerdo con el derecho sustantivo y con la prueba, con independencia de la denominación que las partes utilizaron para denominar la acción. Reglas 43.6 y 70 de Procedimiento Civil, 32 L.P.R.A. Ap. III. Nuestro procedimiento civil se caracteriza por la flexibilidad de procesos y remedios con el fin de ha-cer justicia. Cf. Merheb v. Benero Natal, 119 D.P.R. 508 (1991), opinión disidente. No caben los “moldes técnicos que limiten o aprisionen los remedios justos”. Negrón Rivera y Bonilla, Ex parte, 120 D.P.R. 61, 73 (1987).
El caso de autos se inició como una acción de injunction por alegado estorbo público. 32 L.P.R.A. sec. 2761. Durante la tramitación del pleito llegó el punto en que las partes estipularon que el remedio de injunction se había tornado académico y, en vista de ello, el foro de instancia dejó sin efecto el injunction preliminar que había dictado. No obs-tante, dicho foro dejó en vigor su determinación de daños y su decreto de inconstitucionalidad del Art. 277 de la Ley Núm. 22 de 29 de abril de 1974 (32 L.P.R.A. sec. 2761); de la Ley Núm. 21 de 29 de abril de 1974 (33 L.P.R.A. sec. 1447) y el Art. 4.6 del Reglamento para el Control de la *243Contaminación por Ruidos de la Junta de Calidad Ambien-tal, versión enmendada, de 25 de febrero de 1987.
Para todos los efectos prácticos, tal determinación con-virtió esta acción, que se originó como un injunction esta-tutario, en una acción ordinaria en reclamación del reme-dio económico de daños. Cf. Cobos Liccia v. Dejean Packing Co., Inc., 124 D.P.R. 896 (1989). Resultaba innecesario, pues, entrar a considerar la constitucionalidad o no del injunction estatutario originalmente solicitado y de las leyes y sección reglamentaria correspondiente.
Hemos resuelto que los remedios disponibles al ciuda-dano bajo el Art. 277, supra, son distintos e independientes el uno del otro. Una vez cesa la perturbación, son indepen-dientemente justiciables los daños puesto que no es nece-sario la coexistencia de tales remedios como requisito sine qua non para su reconocimiento individual.
La flexibilidad de los procesos de nuestro sistema jurí-dico les permitía a los aquí apelados encontrar justicia individual en sus reclamos por diversas vías. Ala luz de como se desarrollaron los sucesos, el trámite ordinario y la de-bida compensación en daños como remedio resultaron su-ficientes para poner fin a la controversia. No importa, pues, cómo se nominara la acción en su origen.
Visto el desarrollo de los procedimientos en este caso, resultaba innecesario cualquier pronunciamiento sobre constitucionalidad de la acción bajo cuyo acápite se inició este pleito.
Por tales razones, revocaría el decreto de inconstitucio-nalidad hecho por el foro de instancia y modificaría la sen-tencia para sólo compensar las angustias mentales en veinticinco mil dólares ($25,000).